Title: From John Adams to John Quincy Adams, 5 February 1806
From: Adams, John
To: Adams, John Quincy



My dear Sir
Quincy Feb. 5. 1806

In the first place, I must, in conformity with one of the rules ordained by you orators, endeavour to conciliate the affections of my reader, by quieting your Anxiety for your Children, which I can do with a good conscience by assuring you that George and John are in very good health and very fine Spirits. My Sheet would not hold the history of their Studies, their Sports and frolicks.
In the next place I must turn my thoughts to a more grave and gloomy Subject, the State of our public affairs. I see the tendency of every thing to a System of too much tameness towards France and Spain, and too much rashness with Great Britain. As I know not the Points which have been insisted on, by our Ministers, I know not what provocation to resentment may have been given to the English Government. But whatever Affronts or Injuries may have been offered, if any, they can not justify the new Doctrine they hold and still less the Impressment of Seamen. I think we have gone too far already, by acquiescing in their pretension that the continuity of a Voyage, must be broken by landing Cargoes in the United States, and paying the Duties.
I desire to know, in what Writer on the Law of Nations, is to be found the Rule that a neutral Vessell has not a right to purchase a Cargo in one Part of the Dominions of a belligerent Power and carry them it directly to another and there sell it, provided no contraband goods are in it, and it is not bought nor sold in a blockaded Port. Why may it not be carried and sold to the other belligerent Power, provided its own Laws have not prohibited it? and why may it not be carried to any other neutral Power and there sold? For Example why may not Mr Sears send a Vessell to the Isle of France, there purchase bona fide a Cargo and then carry it to Bourdeaux and there sell it? Why may he not carry it to London? Because the Laws of England, not the Law of Nations forbid it. Why may he not carry it to Amsterdam, Italy or up the Baltic? If there is any rule of the Law of Nations that forbids it, I have forgot it and should be glad to see the chapter and Verse where it is to be found cited.—I am perfectly convinced, that England is wrong in its present Pretensions.
The Impressment of Seamen is, if possible still more clearly against her. More than thirty years ago, I had occasion to look with attention into this Subject. There is in Fosters Crown Law,  the only investigation of it, that ever has been written by any English Judge or Lawyer. He contends that Impressments are lawfull, when Authorized by Warrants from the Admiralty, in the River Thames and perhaps within the  neighbouring Seas, from English Ships. But no Writer nor any Man of common Sense ever pretended that with or without a Warrant, English officers had a right to impress foreign Seamen from foreign Ships all over the Ocean or in any Part of it. Did any Man ever read of hear of any such Title or Article in the Law of Nations as Impressment of Seamen? Nothing surely in that Law can be found to give a colour to the practice: nor indeed in the Laws of England before Foster wrote. English unwritten Usage is all the foundation it has. The Right of Visitation to Search for Contraband of War, gives no right to touch the hair of the head of any Seaman on board, not even of an English Seaman, no not if he were a deserter from their own Men of War.
Jealousy of Commerce, and Envy of maritime power in any people but themselves is a very strong passions in an English Bosom. It is seated and rooted in every fold of every English heart. I have been so sensible of it, all my Lifetime that I always expected it would occasion another War with Us. When I was in England I saw it in a Stronger light than ever. I have invariably endeavoured to avoid it, by avoiding all invidious Connections with France, Spain and Holland and by doing ample and impartial Justice to England: But I fear, that things that make for her peace are hidden from her Eyes, as they have been from ours. If she forces us into a War she will find an Enemy very different from that of 1775! our Confusions will be very great, but she will suffer most in the End. Another War will transmit an eternal hatred to England to our American Posterity, a closer intimacy if not a perpetual alliance with France, Spain and holland and be the ultimate ruin of the greatest maritime Power and the freest government that ever existed.—Croak! Croak! Croak I can do nothing but croak, in the present state of Things
I often hear it said that Britain does not desire a War with Us. This, provided she can destroy our Capitals, Commerce and navy, may be true. But she cannot bear the appearance of Capitals in America.
England sees America through such a mist of Passions and Prejudices, so much such a mixture of Contempt, Jealousy, fear and hatred that she never will think or act judiciously towards us, at least those are my fears.
A Motion for an immediate declaration of War, or for issuing Letters of Marque would have been much more dignified, than Mr. Wrights.
British Spirits have been too much exalted, last Summer Season by the Coalition of Austria, Russia &c and the hopes of Prussia, and especially by their naval Victory
The World is all afloat. incertum quo fata ferant.
